                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:16CR76

         vs.
                                                               ORDER ON APPEARANCE FOR
RACHEL HUMPHREY,                                             SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on June 24, 2021 regarding Amended Petition for
Offender Under Supervision [346].       Jerrold Black represented the defendant.       Kimberly Bunjer
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [335].
The government’s oral motion to dismiss Petition for Offender Under Supervision [335] is granted
without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in
Courtroom No. 4, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
11:00 a.m. on July 28, 2021.
        The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The court finds that the defendant failed to meet his/her
burden to establish by clear and convincing evidence that he/she will not flee or pose a danger to any
other person or to the community.        Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).       The
government’s motion for detention is granted as to risk of flight and danger and the defendant shall be
detained until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.
IT IS SO ORDERED.


Dated this 24th day of June, 2021.

                                         BY THE COURT:

                                         s/ Susan M. Bazis
                                         United States Magistrate Judge




                                     2
